DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zeidan (U.S. Patent Application Publication No. 2019/0001793) in view of Dubay (U.S. Patent Application Publication No. 2006/0082192).
Regarding claim 1, Zeidan discloses a vehicle window shade assembly (10) being automatically deployed to cover a plurality of vehicle windows when a vehicle is turned off (paragraph 0034), said assembly comprising:
a plurality of roller units (16A-F, 14A-14F), each of said roller units being positioned within a cab of the vehicle [FIGS. 1, 4], each of said roller units being aligned with an upper threshold of a respective one of the plurality of windows in the vehicle (the roller units are positioned in housings 58A-F, which are disclosed as being aligned with the upper threshold of the vehicle windows in at least paragraph 0024), each of said roller units being in electrical communication with an ignition system of the vehicle (paragraph 0034), each of said roller units rotating in a first direction when said roller units are turned on, each of said roller units rotating in a second direction when said roller units are turned off (paragraph 0023; turning the roller units “off” lowers the shades and turning the roller units “on” raises the shades; it is noted that the claim does not require retraction or movement of the shades to the open position without power);
a control (34A-C, 66, 48) being positioned within the vehicle wherein said control is configured to be accessible to a driver [FIG. 1], said control being electrically coupled to each of said roller units, said control turning said roller units on or off regardless of whether the ignition system is on or off (paragraph 0034 discloses that the control 34A is operable independent of the ignition/automatic control system); and
a plurality of screens (12A-F), each of said screens being attached to a respective one of said roller units (paragraph 0023), each of said screens being rolled onto said respective roller unit when said respective roller unit is turned on to expose the window corresponding to said respective roller unit wherein said plurality of screens is configured to facilitate sunlight to pass through the respective window (raised position disclosed in at least paragraphs 0023 and 0034-0035), each of said screens being unrolled from said respective roller unit when said respective roller unit is turned off to cover the window corresponding to said respective roller unit wherein said plurality of screens is configured to shade an interior of the vehicle from sunlight (lowered position disclosed in paragraphs 0023 and 0034-0035).
Zeidan further discloses operation of the roller shades in response to the ignition system and control of the roller shades based on the vehicle being operable or not via the park position (paragraph 0034) but does not explicitly disclose that the roller shades are turned on or off when the ignition system is turned on or off.
Nonetheless, Dubay discloses a vehicle window shade assembly comprising a plurality of roller units (paragraph 0015), each of said roller units being turned on or off when an ignition system is turned on or off (paragraph 0054).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shade assembly of Ziedan to operate the roller shades in response to an on or off status of the ignition, as taught by Dubay, in order to more precisely control the operation of the shades in accordance with times that coincide with the operator entering or exiting the vehicle--e.g. entering the vehicle and raising the shades before shifting out of park to allow for greater visibility before moving the vehicle.
Regarding claim 2, Zeidan discloses that each of said roller units comprises a spool (rollers 16A-16F) having a first end and a second end, said spool being elongated between said first end and said second end, said spool being horizontally positioned above the respective window (the first and second ends, elongated structure, and horizontal position are each shown in at least Figure 1).
Regarding claim 3, Zeidan discloses that each of said roller units includes a motor (14A-14F) being rotatably coupled to said first end of said spool (paragraph 0037), said motor being electrically coupled to the ignition system (paragraph 0034), said motor rotating in first and second directions (paragraph 0023), but does not disclose operation of the motor in response to on and off states of the ignition system.
Nonetheless, Dubay discloses roller units each comprising a motor, said motor rotating in a first direction when the ignition system is turned on, said motor rotating in a second direction when the ignition system is turned off (paragraphs 0013, 0054). As described with respect to claim 1 above, it would have been obvious to one having ordinary skill in the art to have modified the shade assembly of Zeidan to operate in response to the ignition system, as taught by Dubay, in order to provide more optimal control of the assembly.
Regarding claim 4, Zeidan discloses that each of said roller units includes a pair of tracks (60), each of said tracks being vertically oriented in the vehicle [FIG. 4], each of said tracks being aligned with a respective first lateral side or second lateral side of the respective window [FIG. 4], each of said tracks having an engaging slot (62A) extending along a full length of said tracks [FIG. 4].
Regarding claims 5 and 6, Zeidan discloses that said control comprises an up button (34A-C, 66; paragraph 0031 discloses both up and down buttons) being positioned in the vehicle [FIG. 1], said up button being electrically coupled to said motor, said motor being actuated to rotate in said first direction when said up button is depressed regardless of whether the ignition system is turned on (paragraphs 0029, 0031, 0034), and said control comprises a down button (34A-C, 66; paragraph 0031 discloses both up and down buttons) being positioned in the vehicle [FIG. 1], said down button being electrically coupled to said motor, said motor being actuated to rotate in said second direction when said down button is depressed regardless of whether the ignition system is turned off (paragraphs 0029, 0031, 0034).
Regarding claim 7, Zeidan discloses that each of said screens has a front surface (outer facing surface of each screen 12A-F), a back surface (inward facing surface of each screen), a top edge (upper edge attached to each roller 16A-16F), a bottom edge (lower edge attached to slit cover 54A-F), a first lateral edge and a second lateral edge (opposing side edges engaged in tracks 60), said top edge being coupled to a spool (16A-F) of said respective roller unit, each of said first lateral edge and said second lateral edge slidably engaging said engagement slot in a respective one of said tracks (paragraph 0028).
Regarding claim 8, Zeidan discloses that said bottom edge of each of said screens is aligned with a lower threshold of the respective window when said motor of said respective roller unit rotates in said second direction (in the extended position, each screen covers the window such that the bottom edge aligns with a lower threshold of the window as shown in at least Figure 1), said bottom edge of each of said screens being spaced upwardly above the upper threshold of the respective window when said motor of said respective roller unit rotates in said first direction (paragraphs 0025-0026 disclose that the bottom edges of the screens at the slit covers 54A-F are retracted into the housings 58A-F, which are positioned above the upper threshold of the windows).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zeidan (U.S. Patent Application Publication No. 2019/0001793) in view of Dubay (U.S. Patent Application Publication No. 2006/0082192) and Salter (U.S. Patent No. 9,914,390).
Regarding claims 9 and 10, Zeidan, as modified above, discloses the front and rear surfaces of the screens, wherein each front surface is directed to the respective window and each back surface is directed to the interior of the vehicle [FIG. 1], but Ziedan does not disclose a light reflecting material on the front surface and a light absorbing material on the back surface.
Nonetheless, Salter discloses a screen (64) having a front surface (outboard surface 64B including the reflective layer 80 shown in Figure 7) comprised of a light reflecting material (column 8, lines 23-56) wherein said front surface is configured to reflect sunlight, said front surface being directed to a respective window (column 8, lines 7-10) [FIG. 4]; and a back surface (inboard surface 64a including the shade material designated by reference number 64 in Figure 7) comprised of a light absorbing material (column 7, line 62-column 8, line 1 discloses that the shade 64 is darkened to absorb light) wherein said back surface is configured to inhibit reflection of light (the darkened tint of the shade 64 and the absorption of light reads on inhibiting reflection), said back surface being directed toward the interior of the vehicle (column 8, lines 7-10) [FIG. 4].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the screen of Zeidan, as modified above, to include the reflective front surface and light absorbing back surface taught by Salter, in order to improve visibility of the vehicle in low light conditions and to improve the comfort of a passenger in the vehicle.
Regarding claim 11, Zeidan discloses a vehicle window shade assembly (10) being automatically deployed to cover a plurality of vehicle windows when a vehicle is turned off (paragraph 0034), said assembly comprising:
a plurality of roller units (16A-F, 14A-14F), each of said roller units being positioned within a cab of the vehicle [FIGS. 1, 4], each of said roller units being aligned with an upper threshold of a respective one of the plurality of windows in the vehicle (the roller units are positioned in housings 58A-F, which are disclosed as being aligned with the upper threshold of the vehicle windows in at least paragraph 0024), each of said roller units being in electrical communication with an ignition system of the vehicle (paragraph 0034), each of said roller units rotating in a first direction when said roller units are turned on, each of said roller units rotating in a second direction when said roller units are turned off (paragraph 0023; turning the roller units “off” lowers the shades and turning the roller units “on” raises the shades; it is noted that the claim does not require retraction or movement of the shades to the open position without power), each of said roller units comprising:
a spool (rollers 16A-16F) having a first end and a second end, said spool being elongated between said first end and said second end, said spool being horizontally positioned above the respective window (the first and second ends, elongated structure, and horizontal position are each shown in at least Figure 1);
a motor (14A-14F) being rotatably coupled to said first end of said spool (paragraph 0037), said motor being electrically coupled to the ignition system (paragraph 0034), said motor rotating in first and second directions (paragraph 0023);
a pair of tracks (60), each of said tracks being vertically oriented in the vehicle [FIG. 4], each of said tracks being aligned with a respective first lateral side or second lateral side of the respective window [FIG. 4], each of said tracks having an engaging slot (62A) extending along a full length of said tracks [FIG. 4];
a control (34A-C, 66, 48) being positioned within the vehicle wherein said control is configured to be accessible to a driver [FIG. 1], said control being electrically coupled to each of said roller units, said control turning said roller units on or off regardless of whether the ignition system is on or off (paragraph 0034 discloses that the control 34A is operable independent of the ignition/automatic control system); said control comprising:
an up button (34A-C, 66; paragraph 0031 discloses both up and down buttons) being positioned in the vehicle [FIG. 1], said up button being electrically coupled to said motor, said motor being actuated to rotate in said first direction when said up button is depressed regardless of whether the ignition system is turned on (paragraphs 0029, 0031, 0034); and
a down button (34A-C, 66; paragraph 0031 discloses both up and down buttons) being positioned in the vehicle [FIG. 1], said down button being electrically coupled to said motor, said motor being actuated to rotate in said second direction when said down button is depressed regardless of whether the ignition system is turned off (paragraphs 0029, 0031, 0034);
a plurality of screens (12A-F), each of said screens being attached to a respective one of said roller units (paragraph 0023), each of said screens being rolled onto said respective roller unit when said respective roller unit is turned on to expose the window corresponding to said respective roller unit wherein said plurality of screens is configured to facilitate sunlight to pass through the respective window (raised position disclosed in at least paragraphs 0023 and 0034-0035), each of said screens being unrolled from said respective roller unit when said respective roller unit is turned off to cover the window corresponding to said respective roller unit wherein said plurality of screens is configured to shade an interior of the vehicle from sunlight (lowered position disclosed in paragraphs 0023 and 0034-0035), each of said screens having a front surface (outer facing surface of each screen 12A-F), a back surface (inward facing surface of each screen), a top edge (upper edge attached to each roller 16A-16F), a bottom edge (lower edge attached to slit cover 54A-F), a first lateral edge and a second lateral edge (opposing side edges engaged in tracks 60), said top edge being coupled to said spool (16A-F) of said respective roller unit, each of said first lateral edge and said second lateral edge slidably engaging said engagement slot in a respective one of said tracks (paragraph 0028), said bottom edge of each of said screens being aligned with a lower threshold of the respective window when said motor of said respective roller unit rotates in said second direction (in the extended position, each screen covers the window such that the bottom edge aligns with a lower threshold of the window as shown in at least Figure 1), said bottom edge of each of said screens being spaced upwardly above the upper threshold of the respective window when said motor of said respective roller unit rotates in said first direction (paragraphs 0025-0026 disclose that the bottom edges of the screens at the slit covers 54A-F are retracted into the housings 58A-F, which are positioned above the upper threshold of the windows), said front surface being directed to the respective window and said back surface being directed to the interior of the vehicle [FIG. 1].
Zeidan further discloses operation of the roller shades in response to the ignition system and control of the roller shades based on the vehicle being operable or not via the park position (paragraph 0034) but does not explicitly disclose that the roller shades and motors are turned on or off when the ignition system is turned on or off, a light reflecting material on the front surface and a light absorbing material on the back surface; or a receiver and remote control in communication with each motor.
Nonetheless, Dubay discloses a vehicle window shade assembly comprising a plurality of roller units (paragraph 0015) each comprising a motor, each of said roller units being turned on or off when an ignition system is turned on or off (paragraph 0054) each motor rotating in a first direction when the ignition system is turned on, said motor rotating in a second direction when the ignition system is turned off (paragraphs 0013, 0054); and a receiver (control disclosed in paragraph 0047) being attached to the vehicle, said receiver being in electrical communication with said motor of each of said roller units (paragraphs 0047, 0054-0055); and a remote control being carried by a user (remote device or key fob disclosed in paragraph 0047), said remote control including a transmitter, said transmitter broadcasting a control signal to said receiver for remotely controlling said motor of each of said roller units (paragraphs 0047, 0054-0055).
Furthermore, Salter discloses a screen (64) having a front surface (outboard surface 64B including the reflective layer 80 shown in Figure 7) comprised of a light reflecting material (column 8, lines 23-56) wherein said front surface is configured to reflect sunlight, said front surface being directed to a respective window (column 8, lines 7-10) [FIG. 4]; and a back surface (inboard surface 64a including the shade material designated by reference number 64 in Figure 7) comprised of a light absorbing material (column 7, line 62-column 8, line 1 discloses that the shade 64 is darkened to absorb light) wherein said back surface is configured to inhibit reflection of light (the darkened tint of the shade 64 and the absorption of light reads on inhibiting reflection), said back surface being directed toward the interior of the vehicle (column 8, lines 7-10) [FIG. 4].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shade assembly of Ziedan to operate the roller shades in response to an on or off status of the ignition and to include a remote control and receiver to operate the screens, as taught by Dubay, in order to more precisely control the operation of the shades in accordance with times that coincide with the operator entering or exiting the vehicle--e.g. entering the vehicle and raising the shades before shifting out of park to allow for greater visibility before moving the vehicle; and to enable operation of the screens outside of the vehicle to improve usability for the user. It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified each of the screens of Zeidan to include the reflective front surface and light absorbing back surface taught by Salter, in order to improve visibility of the vehicle in low light conditions and to improve the comfort of a passenger in the vehicle.
Response to Arguments
Applicant's arguments filed 6/30/22 have been fully considered but they are not persuasive.
Applicant argues that Zeidan does not teach automated activation of the shades responsive to the ignition of the vehicle, and also states “The rejection relies solely on the teaching of Zeidan, specifically paragraph [0034] relating to the operational relationship between the roller units and the ignition.” This argument is not found persuasive, as Zeidan is not relied upon to teach the activation and deactivation of the shades responsive to the ignition of the vehicle. In paragraphs 5-7 of the instant Office Action, and in paragraphs 14-16 of the Non-Final Rejection dated 5/25/22, it is acknowledged that Zeidan does not disclose that the roller shades are turned on or off when the ignition system is turned on or off. The rejection instead relies upon Dubay, which discloses control of a vehicle shade assembly in response to an ignition system being turned on or off in at least paragraph 0054. Zeidan is not relied upon solely in the rejection to teach the claimed invention, and Applicant’s arguments do not address the combination of Zeidan and Dubay. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634